t c memo united_states tax_court virginia m marten petitioner v commissioner of internal revenue respondent david e lane and donna p lane petitioners v commissioner of internal revenue respondent docket nos filed date woodford g rowland for petitioner in docket no john be cassinat for petitioners in docket no christian a speck for respondent memorandum findings_of_fact and opinion vasquez judge by separate notices of deficiency respondent determined deficiencies in petitioners' federal income taxes as follows docket no year deficiency dollar_figure big_number big_number big_number these cases have been consolidated for purposes of trial briefing and opinion after concessions ’ the issue for our decision is whether payments made by petitioner david e lane on a life_insurance_policy are alimony within the meaning of sec_71 ’ findings_of_fact some of the facts have been stipulated and are so found the stipulations of fact and the attached exhibits are incorporated herein by this reference at the time of the filing of their petitions petitioner virginia m marten ms marten and petitioners david e and donna p lane mr and mrs lane resided in sacramento california in mr lane and ms marten married during their marriage mr lane had a successful real_estate appraisal ' ms marten failed to argue in her petition at trial and in her posttrial briefs that the premiums_paid by mr lane on her health insurance_policy did not constitute alimony we therefore find that ms marten concedes this issue see 92_tc_661 unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure business and ms marten worked in the home they had four children when niklas their youngest child wa sec_4 years old he nearly drowned and as a result became a quadriplegic until the end of his life niklas required 24-hour care and ms marten was his full-time care provider on or about date mr lane and ms marten legally_separated at all times thereafter they were no longer members of the same household on date and after years of separation from ms marten mr lane purchased a dollar_figure life_insurance_policy from federal kemper life assurance co dollar_figure policy on his own life he named ms marten the owner and beneficiary of the policy the policy provided that the contingent beneficiary was in trust for the care of niklas d lane son pursuant to testamentary_trust to be established in my will contemporaneously a dollar_figure life_insurance_policy dollar_figure policy was purchased on ms marten's life this policy named mr lane primary beneficiary and the contingent beneficiary was in trust for niklas d lane son pursuant to testamentary_trust to be established in my will the purpose of the dollar_figure policy was to help care for niklas if ms marten predeceased niklas or mr lane on or about date mr lane filed for divorce on date the sacramento county superior court the superior court dissolved the marriage of mr lane and ms marten on date in a dissolution proceeding the superior court entered an order for child_support and spousal support the support decree under the support decree mr lane was required to pay all reasonably incurred health care expenses for niklas plus dollar_figure per month later increased to dollar_figure per month in child_support and dollar_figure per month in spousal support mr lane was also required to continue paying the premiums on all existing health and life_insurance policies naming ms marten and niklas as beneficiaries on date the superior court rendered a judgment after bifurcation as to all reserved issues in the dissolution proceeding the modified decree among other things the modified decree required mr lane to continue paying spousal and child_support as directed in the support decree the modified decree further required mr lane to continue paying the premiums on all insurance policies naming ms marten and niklas as beneficiaries during and mr lane made payments on the dollar_figure policy totaling dollar_figure and dollar_figure respectively in mr lane also made payments on a health insurance_policy maintained for ms marten totaling dollar_figure mr lane deducted these payments as alimony on his and federal_income_tax returns ms marten did not include these payments as income on her and federal_income_tax returns niklas died on date opinion the sole issue for decision is whether premiums_paid by mr lane on the dollar_figure policy were alimony if the payments are alimony ms marten must include the payments in her gross_income and mr lane is entitled to deduct these payments see sec_61 a however if the payments are not alimony ms marten need not include the payments in income and mr lane cannot deduct them the parties argue that our analysis should focus on sec_71 as amended by the deficit_reduction_act_of_1984 publaw_98_369 99_stat_494 the dra the dra ‘84 however 1s applicable only to divorce instruments executed after date or modified after date where the modified instrument states that the amended version of sec_71 will apply see deficit_reduction_act_of_1984 supra pincite in the present case the support decree was entered on date and the modified decree---entered date--did not provide that the amended version of sec_71 was applicable we therefore must apply former sec_71 in determining whether the premium payments constitute alimony former sec_71 provided if a wife is divorced or legally_separated from her husband under a decree of divorce the wife’s gross_income includes periodic_payments received after such decree in discharge of a legal_obligation which because of the marital or family relationship is imposed on or incurred by the husband under the decree or under a written instrument incident to such divorce or separation sec_215 generally allows a husband a deduction for payments made to his wife which are includable in his wife’s gross_income under sec_71 to qualify as alimony under the applicable version of sec_71l a the payments must be imposed or incurred by the husband under a decree of divorce or separation or a written instrument incident to such divorce or separation the payments must be made in discharge of a legal_obligation based on the marital or family relation and the payments must qualify as periodic_payments mr lane’s premium payments were periodic and pursuant to the support decree and modified decree life_insurance premiums gualify as payments discharging an imposed obligation within sec_71 when the former wife is named as the beneficiary and she is the owner of the policy with the former husband retaining no incidents_of_ownership see 301_f2d_279 2d cir affg 36_tc_507 9_tc_195 ellis v commissioner tcmemo_1973_152 in the present case ms marten was the primary beneficiary and the named owner of the dollar_figure policy ms marten had sole power to change the beneficiary on the policy thus the premium payments were paid_by mr lane in discharge of a legal_obligation because of the marital or family relationship we conclude that the premium payments satisfy all of the elements of sec_71 and constitute alimony ms marten must include the premium payments in income and mr lane is entitled to deduct the premium payments ms marten argues that the dollar_figure policy was intended to provide for niklas’ support and thus cannot be alimony according to former sec_71 payments fixed as support for minor children were not alimony in 366_us_299 the u s supreme court held that in order for a divorce decree to fix an amount as child_support under former sec_71 the decree must expressly specify or fix the amount of each payment which is for child_support the court held that absent such an express allocation the entire payment is alimony and taxable to the wife see commissioner v lester supra although congress modified the result in 366_us_299 by the amendments to sec_71 continued the support decree and modified decree fail to state expressly that the premiums on the dollar_figure policy were for child_support although it appears that at least part of the premium payments was to ensure niklas’ continued care under lester the allocations to child_support made within the divorce instrument must be ‘specifically designated’ and not left to determination by inference or conjecture id pincite pursuant to lester we must conclude that the premium payments are taxable to ms marten as alimony to the extent not herein discussed we have considered all other arguments made by the parties and find them to be meritless or moot to reflect the foregoing decision will be entered for respondent in docket no decision will be entered for petitioners in docket no continued provided in the deficit_reduction_act_of_1984 publaw_98_369 99_stat_494 the amendments apply to divorce instruments executed after date therefore lester is applicable to the present case
